Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The instant application having Application No. 16643341 filed on 02/28/2020 is presented for examination by the examiner. The amendment following the Requirement for Restriction dated 03/15/2022 has been entered. Claims 22-29 and 31-41 are now pending in the application. Claims 22 and 26 have been amended, claims 11-21 and 30 have been canceled and new claims 31-41 have been added by the Applicant. 

Election/Restriction
Applicant’s election without traverse of invention of Group II, claims 22-29, drawn to lens moving apparatus in the reply filed on 05/13/2022 is acknowledged. claim 11-21, and 30 drawn to non-elected invention of Group I have been canceled by the Applicant. New claims 31-41 have been added to the elected invention of Group II
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of application PCT/KR2018/009500 with International Filing Date of 08/20/2018 that claims foreign priority to KR10-2017-0149252, filed 11/10/2017 and claims foreign priority to KR10-2017-0109994, filed 08/30/2017 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-29, 31-32 and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (hereafter Park, of record) US 20160209672 A1. 
In regard to independent claim 22, Park teaches (see Figs. 1-13) a lens moving apparatus (lens driving device, see title, abstract, paragraphs [02, 13-28, 69-74, 122-135]) comprising: 
a housing (2400, 1040, paragraphs [122-135, 69-80], Fig. 10, 2); 
a bobbin disposed in the housing (2100, 1030, paragraphs [122-135, 69-80], Fig. 10, 2); 
a first coil disposed on the bobbin (AF coil 2200, 1031, paragraphs [122-135, 71-75], Fig. 10, 2); 
a magnet disposed on the housing (2300, 1041 on housing, paragraphs [122-135, 69], Fig. 10, 2); 
an elastic member coupled both to the bobbin and to the housing (first second elastic 2600, 2610, also 1051, 1052, paragraphs [122-135, 72-76], Fig. 10, 2); 
a base disposed to be spaced apart from the housing (2700, 1020 spaced from housing , paragraphs [122-135, 69-72], Fig. 10, 2, 5);
a circuit board disposed between the housing and the base (FPCB 2520, 2530 or 1021,1022, with pad layer 2527, 2537, paragraphs [132-135, 141-148, 151-152, 158-151, 90, 99-103], Figs. 10, 12-13, 2, 8-9); 
a terminal disposed on the base (terminal of 2520(30) at 2700, also 1021(22) on 1020,  paragraphs [135, 137-140, 90, 99-103], Figs. 10, 12-13, 2); and 
a support (spring(s) 2620, 1042, paragraphs [123, 132, 135-136, 140, 97-99], Fig. 10, 2) connecting the elastic member and the terminal (as 2620, 1042 is coupled to terminal on lateral side of 2520, 1021 and 2610, 1051 at 1040, e.g. supplying current for AF coil 2200, paragraphs [135-136, 97]), 
wherein the terminal (i.e. terminal of 2520(30) , also 1021(22)) comprises: 
a first coupler coupled to the support (section groove at penetration hole 2528 where 2620 is coupled and with circuit 2525 at 2523 side of base 2521 (equivalents in Figs. 13), paragraphs [135-136, 140-148, 151-152, 158-151, 97, 99], Figs. 10-13, 2, 8); 
a second coupler coupled the circuit board (i.e. as terminal pads on sides of 2520(30) and 1021 coupled to rest of the circuit board 2520,2510 and 1021, 1022, and circuit 2525 on 2522 side of base 2521 of 2520 (equivalents in Figs. 13),  paragraphs [135-136, 140-148, 151-152, 158-151, 97, 99, 104], Figs. 10-11, 2, 8); and 
a connector connecting a portion of the first coupler to a portion of the second coupler (i.e. as portion(s) at penetration holes 2528 between and connecting groove at 2528 with 2620 and terminal pars on side(s) of 2520(30) and 1021, paragraphs [135-136, 140-148, 151-152, 158-15197, 99, 104], Figs. 10-11, and equivalently in Figs. 2, 8), and 
wherein a width of the connector is less than a width of the first coupler and a width of the second coupler (i.e. as a width of portion at penetration holes 2528 is less than a width of groove at 2528 with 2620  of 2520 and a width of terminal pars on side(s) of 2520(30) and 1021, as depicted in ], Figs. 10-11, and equivalently in Figs. 2, 8). 
BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/CDW/cdrApplication No.: 16/643,341Docket No.: 6655-0732PUS1Reply to Office Action of March 15, 2022Page 6 of 8Regarding claim 23, Park teaches (see Figs. 1-13) that a lower surface of the second coupler is positioned higher than an upper surface of the first coupler with respect to a lower surface of the base (as lower surface of 2525 on 2522 is higher than upper surface of 2525 on 2523 side of base 2521, as depicted in Fgis.11-12 and equivalents in Fig. 13, paragraphs [140-148, 151-152, 158-151]).  
Regarding claim 24, Park teaches (see Figs. 1-13) that the connector comprises a curved portion or a bent portion (as portion(s) at penetration holes 2528 includes curved and bent parts due to holes and shapes of 2520, as depicted in Figs. 10-11, and equivalently in Figs. 2, 8).
Regarding claim 25, Park teaches (see Figs. 1-13) that a horizontal distance between the first coupler and the second coupler is less than a length of the second coupler in a horizontal direction (i.e. as distance from section groove at penetration hole 2528 where 2620 at e.g. “S” to board (i.e. as terminal pads on sides of 2520(30) and 1021 is less than a horizontal (left-right) length of terminal pads on sides of 2520(30) and 1021, as depicted in Figs. 10-11), the horizontal direction being perpendicular to a width direction of the connector (as horizontal direction (left-right) is perpendicular to width (up-down) direction as depicted in Figs. 11, 10).
Regarding claim 26, Park teaches (see Figs. 1-13) that a surface area of an upper surface of the connector is smaller than a surface area of an upper surface of the second coupler (as an area on upper surface of connector e.g. middle portion at penetration holes 2528  is smaller than upper surface area of terminal pads on sides of 2520(30) and 1021, as depicted in Figs. 11, 10), and wherein a surface area of an upper surface of the first coupler is larger than the surface area of the upper surface of the second coupler (as a surface of section groove at penetration hole 2528 (see widths and areas) is larger than surface area of terminal pads on sides of 2520(30), as depicted in Figs. 11, 10).  
Regarding claim 27, Park teaches (see Figs. 1-13) that a length of the connector is less than the length of the second coupler in the horizontal direction (i.e. as horizontal length of e.g. middle connector  with 2528 on both sides, is less than horizontal length (left-right) of terminal pads on sides of 2520(30) and 1021, as depicted in Figs. 10-11), and wherein the length of the connector is a distance between a first coupling region of the connector connected to a first side surface of the first coupler and a second coupling region of the connector connected to a first side surface of the second coupler (i.e. as horizontal left-right straight section length of middle connector  with 2528 on both sides with corresponding areas at respective side surfaces of section groove at penetration hole 2528 with 2620 and terminal pads on sides of 2520(30), as depicted in Figs. 11-10).  
Regarding claim 28, Park teaches (see Figs. 1-13) that the second coupler is disposed between the base and the circuit board (i.e. as terminal pads on sides of 2520(30) and circuit 2525 on 2522 side is between base 2700 and circuit board e.g. 2510, as depicted in Fgis.11-12 and equivalents in Fig. 13), wherein the first coupler is disposed lower than the second coupler (as terminal section with  2525 on 2522 is higher than 2525 on 2523 side of base 2521 of section groove at hole 2528, as depicted in Fgis.11-12 and equivalents in Fig. 13, paragraphs [140-148, 151-152, 158-151]), and wherein the connector comprises a curved portion or a bent portion (as portion(s) at penetration holes 2528 includes curved and bent parts due to holes and shapes of 2520, as depicted in Figs. 10-11, and equivalently in Figs. 2, 8).
Regarding claim 29, Park teaches (see Figs. 1-13) that the base comprises a protrusion projecting from a lower surface thereof (i.e. protruding side/corner portions from a lower surface of 2700, 1020, Figs. 2, 10, 5, 7, paragraphs [106-107, 132, 136-137]), and wherein the terminal comprises a hole coupled to the protrusion of the base (i.e. as terminal of 2520, and also 1021 has holes e.g. as 2528 coupled between protruding side/corner portions of 2700, 1020, as depicted in Figs. 2, 10, 5, 7, e.g. paragraphs [106-107, 132, 136-137]). 
Regarding claim 31, Park teaches (see Figs. 1-13) that the elastic member comprises a first elastic member disposed on an upper surface of the bobbin and a second elastic member disposed on a lower surface of the bobbin (as first second elastic 2600, 2610, also 1051, 1052, has first 2610/1051 at upper surface of 2100/1031 and 2600/1052 at lower surface of 2100/1031, as depicted in Figs. 2, 10,  paragraphs [122-135, 72-76]), and BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/CDW/cdrApplication No.: 16/643,341Docket No.: 6655-0732PUS1 Reply to Office Action of March 15, 2022Page 4 of 8wherein the support is coupled to the first elastic member (as 2620 coupled to 2610, e.g. supplying current to 2200, paragraphs [132, 135]).  
Regarding claim 32, Park teaches (see Figs. 1-13) that the first coupler comprises a hole, and the support passes through the hole of the first coupler and is coupled to the first coupler (as 2620 passes through penetration hole 2528, and is coupled there to section groove with penetration hole 2528, paragraphs [135-136, 140, 145-148, 157-160, 97, 99], Figs. 10-13, 2, 8).  
Regarding claim 35, Park teaches (see Figs. 1-13) that the circuit board comprises a pad portion coupled to the second coupler (i.e. as portion 2527 coupled to terminal pads on sides of 2520(30) circuit 2525 on 2522 side of 2521 base coupled to 2510,  paragraphs [135-136, 140-148, 151-152, 158-161], Figs. 10-13).   
Regarding claim 36, Park teaches (see Figs. 1-13) comprising a solder disposed between the pad portion and the second coupler (i.e. as soldered with “S” solder, paragraphs [140-141, 148, 160]).   
Regarding claim 37, Park teaches (see Figs. 1-13) that the pad portion faces the second coupler of the terminal in an optical axis direction (i.e. as portion 2527 is vertically oriented i.e. in optical axis direction to terminal pads on sides of 2520(30), circuit 2525 on 2522 side of 2521 base and  coupled to 2510,  paragraphs [135-136, 140-148, 151-152, 158-161], Figs. 10-13).  
Regarding claim 38, Park teaches (see Figs. 1-13) that comprising a solder coupled with one end of the support passing through the hole of the first coupler and a lower surface of the first coupler (i.e. as 2620 passed through hole  2528 and is soldered with “S” to section groove of 2520, paragraphs [135-136, 140, 145-148, 157-160], Figs. 10-13).  

In regard to independent claim 39, Park teaches (see Figs. 1-13) a lens moving apparatus (lens driving device, see title, abstract, paragraphs [02, 13-28, 69-74, 122-135]) comprising: 
a housing (2400, 1040, paragraphs [122-135, 69-80], Fig. 10, 2); 
a bobbin disposed in the housing (2100, 1030, paragraphs [122-135, 69-80], Fig. 10, 2); 
a first coil disposed on the bobbin (AF coil 2200, 1031, paragraphs [122-135, 71-75], Fig. 10, 2); 
a magnet disposed on the housing (2300, 1041 on housing, paragraphs [122-135, 69], Fig. 10, 2); 
an elastic member coupled to the housing (first second elastic 2600, 2610, also 1051, 1052, paragraphs [122-135, 72-76], Fig. 10, 2); 
a base disposed to be spaced apart from the housing (2700, 1020 spaced from housing , paragraphs [122-135, 69-72], Fig. 10, 2, 5);
a circuit board disposed between the housing and the base (FPCB 2520, 2530 or 1021,1022, with pad layer 2527, 2537, paragraphs [132-135, 141-148, 151-152, 158-151, 90, 99-103], Figs. 10, 12-13, 2, 8-9); 
a terminal disposed on the base (terminal of 2520(30) at 2700, also 1021(22) on 1020,  paragraphs [135, 137-140, 90, 99-103], Figs. 10, 12-13, 2); and 
a support (spring(s) 2620, 1042, paragraphs [123, 132, 135-136, 140, 97-99], Fig. 10, 2) connecting the elastic member and the terminal (as 2620, 1042 is coupled to terminal on lateral side of 2520, 1021 and 2610, 1051 at 1040, e.g. supplying current for AF coil 2200, paragraphs [135-136, 97]), 
wherein the terminal (i.e. terminal of 2520(30) , also 1021(22)) comprises: 
a first coupler comprising a hole (section groove with penetration hole 2528 and via  where 2620 is coupled, paragraphs [135-136, 140, 145-148, 157-160, 97, 99], Figs. 10-13, 2, 8); 
a second coupler coupled the circuit board (i.e. as terminal pads on sides of 2520(30) and 1021 coupled to rest of the circuit board 2520,2510 and 1021, 1022, paragraphs [135-136, 140, 97, 99, 104], Figs. 10-11, 2, 8); and 
a connector connecting a portion of the first coupler to a portion of the second coupler (i.e. as portion(s) at penetration holes 2528 between and connecting groove at 2528 with 2620 and terminal pars on side(s) of 2520(30) and 1021, [135-136, 140, 97, 99, 104], Figs. 10-11, and equivalently in Figs. 2, 8), and 
wherein the support passes through the hole of the first coupler and is coupled to the first coupler (as 2620 passes through penetration hole 2528, and is coupled there to section groove with penetration hole 2528, paragraphs [135-136, 140, 145-148, 157-160, 97, 99], Figs. 10-13, 2, 8), and 
wherein the connector comprises a curved portion or a bent portion (as (i.e. as portion(s) at penetration holes 2528 includes curved and bent parts due to holes and shapes of 2520, as depicted in Figs. 10-11, and equivalently in Figs. 2, 8).

In regard to independent claim 40, Park teaches (see Figs. 1-13) a lens moving apparatus (lens driving device, see title, abstract, paragraphs [02, 13-28, 69-74, 122-135]) comprising: 
a base (2700, 1020 spaced from housing , paragraphs [122-135, 69-72], Fig. 10, 2, 5);
a circuit board disposed on the base and comprising a pad portion (FPCB 2520, 2530 or 1021,1022, with pad layer 2527, 2537, paragraphs [132-135, 141-148, 151-152, 158-151, 90, 99-103], Figs. 10, 12-13, 2, 8-9); 
a housing (2400, 1040, paragraphs [122-135, 69-80], Fig. 10, 2); 
a bobbin disposed in the housing (2100, 1030, paragraphs [122-135, 69-80], Fig. 10, 2); 
a first coil disposed on the bobbin (AF coil 2200, 1031, paragraphs [122-135, 71-75], Fig. 10, 2); 
a magnet disposed on the housing (2300, 1041 on housing, paragraphs [122-135, 69], Fig. 10, 2); 
an elastic member coupled both to the bobbin and to the housing (first second elastic 2600, 2610, also 1051, 1052, coupled to housing 2400, 1040 and bobbin 2100, 1030, paragraphs [122-135, 72-76], Fig. 10, 2); 
a terminal disposed on the base (terminal of 2520(30) at 2700, also 1021(22) on 1020,  paragraphs [135, 137-140, 90, 99-103], Figs. 10, 12-13, 2); and 
a support (spring(s) 2620, 1042, paragraphs [123, 132, 135-136, 140, 97-99], Fig. 10, 2) connecting the elastic member and the terminal (as 2620, 1042 is coupled to terminal on lateral side of 2520, 1021 and 2610, 1051 at 1040, e.g. supplying current for AF coil 2200, paragraphs [135-136, 97]), 
a first coupler comprising a hole (section groove with penetration hole 2528 and via  where 2620 is coupled, and also as circuit pad 2525 (equivalents in Fig. 13) on 2523 side of 2521 base with via hole, paragraphs [135-136, 139-148, 157-160, 97, 99], Figs. 10-13, 2, 8); 
a second coupler coupled the pad portion circuit board (i.e. as terminal pads on sides of 2520(30) and 1021, and circuit 2525 on 2522 side of 2521 (equivalents in Fig. 13) coupled to pad layer 2527, 2537 of the circuit board 2520,2510 and 1021, 1022, paragraphs [135-136, 140-148, 151-152, 158-151, 97, 99, 104], Figs. 10-11, 2, 8); and 
a connector connecting a portion of the first coupler to a portion of the second coupler (i.e. as portion(s) at penetration holes 2528 between and connecting groove at 2528 with 2620 and terminal pars on side(s) of 2520(30) and 1021, [135-136, 140, 97, 99, 104], Figs. 10-11, and equivalently in Figs. 2, 8), and 
BIRCH, STEWART, KOLASCH & BIRCH, LLPJTE/CDW/cdrApplication No.: 16/643,341Docket No.: 6655-0732PUS1Reply to Office Action of March 15, 2022Page 6 of 8wherein a lower surface of the second coupler is positioned higher than an upper surface of the first coupler with respect to a lower surface of the base (as lower surface of 2525 on 2522 is higher than upper surface of 22525 on 2523, as depicted in Fgis.11-12 and equivalents in Fig. 13).  
Regard claim 41, Park teaches (see Figs. 1-13) a camera module (camera module with optical apparatus i.e. lens driving device, see Title, paragraphs [02, 23, 45, 66-69, 121-128], as depicted in Figs. 1-2, 10), comprising: a lens (as lens of the lens driving device in lens module, e.g. paragraphs [06-07, 64-65, 119, 124]); 
a lens moving apparatus for mounting the lens according to claim 22 (i.e. as camera module includes lens driving device, [02, 13-28, 69-74, 122-135]); and an image sensor (.e. image sensor paragraphs [06, 23, 65-66, 118-120], e.g. 1011, Fig. 2).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereafter Park, of record) US 20160209672 A1. 
Regarding claim 33, Park teaches (see Figs. 1-13) that a horizontal distance between the first coupler and the second coupler (i.e.  as horizontal distance from section groove at penetration hole 2528 whit 2620 at e.g. “S” to terminal pads on sides of 2520(30) as depicted in Figs. 10-11), and wherein a vertical distance between the first coupler and the second coupler (e.g. as a vertical distance between terminal section with  2525 on 2522 and  2525 on 2523 side of base 2521 of section groove at hole 2528, as depicted in Fgis.11-12 and equivalents in Fig. 13, paragraphs [144-148, 151-152, 155]), but is silent that the above horizontal distance is 0.15 mm to 0.25 mm and the above vertical distance is 0.03 mm to 0.07 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the above horizontal distance to the claimed range in order to prevent cracking in the FCPB (circuit board 2520) even when an impact such as dropping is applied to the lens driving device (e.g. paragraphs [12-13, 48, 148, 161], and to optimize the above vertical  distance i.e. thickness of base layer of FCPB to the claimed range in order to provide strength and separation portions (2529) to FCPB while enabling connection of circuit layers through via hole(s), (see paragraphs [144-145, 147]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 34, Park teaches (see Figs. 1-13) that a ratio of the surface area of the upper surface of the connector to the surface area of the upper surface of the second coupler (i.e. as ratio of surface areas of terminal pads area  side of 2520(30) and surface of portion(s)  of 2520 at penetration holes 2528, but is silent that it is 1:9 to 1:30.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the above ratio of the surface areas of the connector and second coupler to the claimed range in order to prevent cracking in the FCPB (circuit board 2520) even when an impact such as dropping is applied to the lens driving device (e.g. paragraphs [12-13, 48, 148, 161], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. US 20160048033 A1 also disclose features of instant invention (see Figs. 2-3, 8-16 and their descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872